DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on January 3, 2022 and supplemental amendment filed on January 21, 2022:
Claims 1-16 are pending;
The objection to the abstract has been withdrawn in light of the substitute abstract;
The 112 rejections set forth in the previous Office Action are withdrawn in light of the amendment;
The prior art rejections of record are withdrawn in light of the amendment and Applicant’s remarks.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey D. Sanok on January 25, 2022.
The application has been amended as follows: 
a.  In claim 1, at line 3, “latter” has been amended to --holder base part--;
b.  In claim 8, at line 3, “latter” has been amended to --holder base part--;
c.  In claim 16, at line 6, “latter” has been amended to --holder base part--;
d.  In claim 16, at line 27 (the second line of part “b)” of claim 16), “latter” has been amended to --holder base part--.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 (and claims 2-7 and 12-15, dependent upon claim 1) none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the cell holder structure of claim 1 including the holder base part and holder cover part connectable together forming an array of cell-receiving spaces and cell intermediate spaces and wherein a) at least one of the holder base part and holder cover part has one or more cell-supporting pillars, where the holder base part and/or holder cover part has respective supporting pillars which extend axially from a base plane of the holder base part and/or holder cover part into one of the cell intermediate spaces and have a circumferential-side securing wall region which is configured for abutting in an axially and radially position-securing manner against a circumferential surface of rechargeable battery cells to be accommodated in the cell- receiving spaces; or b) wherein the cell-receiving spaces have a lager, central, clear receiving width in a central region of the array and a smaller, peripheral clear receiving within in a peripheral region of the array.
Upon further consideration, the Examiner agrees with Applicant’s remarks filed January 21, 2022 (see pages 9-16).  The “pillars” of the cited prior art of record are not configured for abutting in the manner recited in claim 1 as indicated by Applicant and as further taught by the invention with respect to the axial and radial abutment of claim 1 (see para. [0062] of the specification). 
With respect to claim 8 (and claims 9-11, dependent upon claim 8) none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the cell holder structure of claim 8 including the holder base part, holder cover part, cell-receiving spaces configured for receiving the rechargeable battery cells in an identical position axially irrespective of the pole direction, and the particular plate cell connector recited therein.
With respect to claim 16 none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the rechargeable battery pack comprising the cell holder structure and a plurality of rechargeable battery cells held by the cell holder structure wherein a) the cell holder structure comprises the holder base part and holder cover part connectable together forming an array of cell-receiving spaces and cell intermediate spaces and wherein 1) at least one of the holder base part and holder cover part has one or more cell-supporting pillars, where the holder base part and/or holder cover part has respective supporting pillars which extend axially from a base plane of the holder base part and/or holder cover part into one of the cell intermediate spaces and have a circumferential-side securing wall region which is configured for abutting in an axially and radially position-securing manner against a circumferential surface of rechargeable battery cells to be accommodated in the cell- receiving spaces; or 2) wherein the cell-receiving spaces have a lager, central, clear receiving width in a central region of the array and a smaller, peripheral clear receiving within in a peripheral region of the array or b) the cell holder structure comprises a holder base part and a holder cover part connectable together to form an array of cell-receiving spaces and cell intermediate spaces lying inbetween wherein the cell-receiving spaces are configured for receiving the battery cells in an identical position irrespective of pole direction, and at least one plate-shaped connector is provided which is mountable on the holder base part or holder cover part and in each case has at least one positive pole contact zone and at least one negative pole contact zone, said contact zones protruding at different contact zone heights from a plate plane of the cell connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725